DETAILED ACTION
Applicant’s response, filed 23 Oct. 2020, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 Oct. 2020 has been entered.

Status of Claims
The claim set received 23 Oct. 2020 will be examined. Future claim sets should be amended with markings to indicate the changes that have been made relative to the immediate prior version in accordance with 37 C.F.R. 1.121(c). The changes in any amended claim must be shown by strike-through (for deleted matter) or underlining (for added matter) with 2 exceptions: (1) for deletion of five or fewer consecutive characters, double brackets may be used (e.g., [[error]]); (2) if strike-through cannot be easily perceived (e.g., deletion of number "4" or certain punctuation marks), double brackets must be used (e.g., [[4]]).
Claims 1 and 3-6 are cancelled.
Claims 2, 7-9, and 11 are pending.
Claims 2, 7-9, and 11 are rejected.

Drawings
The drawings received 01 Nov. 2017 are objected to for the following informalities. This objection is newly recited.
Figures 1-14 fail to comply with 37 CFR 1.82(u)(2) because the drawings are labeled as “Figure 1-A”, “Figure 1-B”,…., “Figure 14-K”. View numbers must be preceded by the abbreviation “FIG.”, and partial views intended to form one complete view must be identified by the same number followed by a capital letter (e.g., FIG. 1A, FIG. 1B, etc.). See MPEP 608.02 V.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
Claim 2 recites “nascent RNA”, which is discussed in the specification [0079] and is interpreted to mean pre-mRNA.
Claim 2 recites “designing one or more nucleic acid probes that specifically bind to an intron identified by steps (a)-(g) as being rapidly processed, wherein the one or more probes comprise a detectable label, (i) conducting RNA in situ hybridization on the rapidly processed intron using the one or more probes”. Conducting RNA in situ hybridization on the rapidly processed intron using a designed probe that specifically binds to an intron identified by steps (a)-(g) integrates the recited judicial exception into a practical application of a particular transformation by synthesizing the probe specific to the identified intron. Therefore claims 2, 7-9, and 11 are not rejected under 35 U.S.C. 101.
Claim 7 recites “wherein the one or more nascent RNA molecules is in the process of posttranscriptional processing and is messenger RNA (mRNA). The specification discloses nascent RNA can be considered mRNA in embodiments in which the nascent RNA molecule is in the process of posttranscriptional processing [0079]. Therefore, nascent RNA that is mRNA is considered nascent RNA that is in the process of posttranscriptional processing. 

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1-4, 6-9, and 11 under 35 U.S.C. 112(b) in the Office action mailed 26 May 2020 has been withdrawn in view of claim amendments and/or cancellations received 23 Oct. 2020.
Applicants arguments regarding 35 U.S.C. 112(d) (Applicant’s remarks at pg. 5, para. 1-2) have been considered but are moot because they do not pertain to the new grounds of rejection under 35 U.S.C. 112(d) set forth below.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 7-9, and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is newly recited and necessitated by claim amendment.
Claims 2 and 11, and claims dependent therefrom recite “identifying rapidly processed introns, wherein an intron retention score less than or equal to 0.018 identifies the intron as being rapidly processed, and an intron retention score greater than 0.018 identifies the intron as not being rapidly processed” and “wherein an intron retention score less than or equal to 0.0005 identifies the intron as being rapidly processed, and an intron retention score greater than 0.0005 identifies the intron as not being rapidly processed”, respectively. Given claim 2 involves identifying multiple rapidly processed introns, but then recites that an intron retention score less than or equal to 0.018, or 0.0005 in claim 11, identifies the intron, it’s unclear if the intron is intended to further limit a single intron of the identified rapidly processed introns, or if the intron is intended to further limit all of the identified rapidly processed introns. As such, the metes and bounds of the claims are unclear. If Applicant intends to further limit all of the identified rapidly processed introns to have an intron retention score less than or equal to 0.018 or 0.0005, to overcome the rejection, the claims could be amended to recite “wherein an intron retention score less than or equal to 0.018/0.0005 identifies an intron as being rapidly processed and an intron retention score greater than 0.018/0.0005 identifies an intron as not being rapidly processed.
Claim 11 is indefinite for recitation of “wherein an intron retention score less than or equal to 0.0005 identifies the intron as being rapidly processed and an intron retention score greater than 0.0005 identifies the intron as not being rapidly processed”. Claim 2, from which claim 11 depends, recites “wherein an intron retention score less than or equal to 0.018 identifies the intron as being rapidly processed and an intron retention score greater than 0.018 identifies the intron as not being rapidly processed”. Therefore, it’s unclear if claim 11 requires identifying an intron as rapidly processed when the intron retention score is greater than 0.0005 and less than or equal not being rapidly processed when the intron retention score is greater than 0.0005 and less than or equal to 0.018, as required by claim 11. As such, the metes and bounds of the claim is unclear. For purpose of examination, the limitation of claim 11 is interpreted to replace the limitation in claim 2, such that an intron retention score less than or equal to 0.0005 identifies the intron as being rapidly processed and an intron retention score greater than 0.0005, including scores > 0.0005 and ≤ 0.018, identifies the intron as not being rapidly processed.

Claim Rejections - 35 USC § 112(d)
The previous rejection of claims 6 and 11 under 35 U.S.C. 112(d) in the Office action mailed 26 May 2020 has been withdrawn in view of claim amendments and/or cancellations received 23 Oct. 2020.
Applicants arguments regarding 35 U.S.C. 112(d) (Applicant’s remarks at pg. 5, para. 3) have been considered but are moot because they do not pertain to the new grounds of rejection under 35 U.S.C. 112(d) set forth below.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 11 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This rejection is newly recited and necessitated by claim amendment. This rejection is newly recited and necessitated by claim amendment.
Claim 11 recites “The method of claim 2, wherein an intron retention score less than or equal to 0.0005 identifies the intron as being rapidly processed and an intron retention score greater than 0.0005 identifies the intron as not being rapidly processed.”. However, independent claim 2, from not being rapidly processed” in claim 11 replaces the limitation of “an intron retention score less than or equal to 0.018 identifies the intron as being rapidly processed” in claim 2 for intron retention scores  > 0.0005 and ≤ 0.018. Therefore, claim 11 does not include all limitations of the claim upon and which it depends and  fails to further limit independent claim 2.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
The rejection of claims 1, 3-4, and 6 under 35 U.S.C. 101 in the Office action mailed 26 May 2020 is withdrawn in view of the cancellation of claims received 23 Oct. 2020.

Claim Rejections - 35 USC § 103
The rejection of claims 1, 3-4, and 6 under 35 U.S.C. 103 as being unpatentable over Bhatt et al. (Cell, 2012, 150, pg. 279-290) in view of Garber et al. (Nature Methods, 2011, 8(6), pg. 469-477), Bai et al. (BMC Genomics, 2015, 16(Suppl 2), pg. 1-9), and Lalonde et al. (Genome Research
Applicant’s arguments regarding 35 U.S.C. 103, see pg. 5, para. 7 to pg. 8, para. 2, filed 23 Oct. 2020, with respect to newly amended claims 2, 7-9, and 11 have been fully considered and are persuasive.  The rejection of claims 2, 7-9, and 11 under 35 U.S.C. 103 as being unpatentable over Bhatt et al. in view of Garber et al., Bai et al., and Lalonde et al., and Buckley et al. (Neuron, 2011, 69, pg. 877-884) and van Raamsdonk et al. (Nucleic Acids Research, 2001, 29(8), pg. 1-3 in the Office action mailed 26 May 2020 has been withdrawn.

Response to Affidavit
The Affidavit under 37 CFR 1.132 filed 23 Oct. 2020 is sufficient to overcome the rejection of claims 2, 7-9, and 11 based upon Bhatt et al., Garber et al., Bai et al., Lalonde et al., and Buckley et al. under 35 U.S.C. 103.

Conclusion
No claims are allowed.
Claims 2, 7-9, and 11 are free of the art. Independent claim 2, and claims dependent therefrom, recite “calculating an intron retention score (IRS) for each intron of the one or more nascent RNA molecules as follows: IRS = intron FPKM/ mean FPKM for two flanking exons…., and identifying rapidly processed introns, wherein an intron retention score less than or equal to 0.018 identifies the intron as being rapidly processed and an intron retention score greater than 0.018 identifies the intron as not being rapidly processed”. While Bai et al. (BMC Genomics, 2015, 16(Suppl 2), pg. 1-9; previously cited) discloses determining the ratio (i.e. an intron retention score) of reads mapped to an intron to the sum of reads mapped to two flanking exons for each intron (pg. 3: Col. 1, Par. 4-6 and Col. 2, Par. 2-5; Fig. 2; Eqn (2) IE = Nintron/Nexon), and further shows ranking the introns according to the intron retention scores, wherein a lower intron retention score indicates the intron is not retained (i.e. is rapidly processed) and a higher intron retention score is retained (i.e. is not rapidly processed) (pg. 3, Col. 2, Par. 2; Fig. 3; Equations 1-10), Bai et al. intron is 0), Bai et al. does not suggest identifying introns with an intron retention score anywhere between 0 to 0.018 as being rapidly processed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K.L.M./Examiner, Art Unit 1631